tax exempt and division uics department of the treasury internal_revenue_service washington d c nov ter ra a legend taxpayer a taxpayer b state c company m trust t subtrust u subtrust v plan x date date amount amount dear ms this is in response to the letter submitted on your behalf by your authorized representative as supplemented by correspondence dated which you through your representative request letter rulings under sec_402 and sec_401 of the internal_revenue_code the following facts and representations support your ruling_request sin taxpayer a whose date of birth was date died on date without having reached his required_beginning_date as that term is defined in code sec_401 at the time of his death taxpayer a was a participant in plan x which is sponsored by company m taxpayer a was survived by his spouse taxpayer b page the value of taxpayer a’s estate at his death was approximately amount of which amount approximated the value of his interest under plan x trust t is the named beneficiary of taxpayer a’s interest in plan x upon the death of taxpayer a_trust t was divided into two subtrusts subtrust u and subtrust v upon the death of taxpayer a taxpayer b became the sole trustee of trust t article hi b of trust t provides that subtrust u is to consist of a the surviving spouse’s individual property b the surviving spouse’s interest in the grantor’s marital property and c the smailest fractional share of the remaining trust estate that if added to the total value for federal estate_tax purposes of all other interests in property that pass or have passed from the deceased’s spouse to or in trust for the surviving_spouse and if includible in the deceased spouse’s gross_estate for federal estate_tax purposes and qualified for the marital_deduction will entirety eliminate or reduce to the maximum possible extent any federal estate_tax at the death of the deceased spouse subtrust v is to consist of the balance of the trust estate after determining the value of the property to be transferred to subtrust u article iv b of trust t provides in relevant part that the trustee thereof shall pay to or apply for the benefit of the surviving_spouse the net_income of subtrust u in quarterly or more frequent installments the trustee shall also pay to or apply for the benefit of the surviving_spouse any sums from the principal of subtrust u that the trustee in her discretion considers necessary for the surviving spouse’s proper health support comfort enjoyment and welfare in addition the trustee shall pay to the surviving_spouse as much of the principal of subtrust u as the surviving_spouse shall request in writing article v a of trust t provides in short that the trustee thereof shall pay to or apply for the benefit of the surviving_spouse and the grantor’s issue the net_income of subtrust v that the trustee in her discretion considers necessary for their health education support and maintenance in accordance with their accustomed standard of living in quarterly or more frequent installments article v a of trust t provides that the trustee may also pay to or apply for the benefit of the surviving_spouse and any surviving issue any sums from the principal of subtrust v that the trustee in her discretion considers necessary for their care comfort health support maintenance education purchases of homes purchases of businesses or other worthwhile purpose article v b of trust t provides for distributions from subtrust v after the death of the surviving_spouse all potential beneficiaries of amounts under article v b are human beings and all are younger than taxpayer b article ii d of trust t provides in short that the trustee thereof may use her discretion in funding the various subtrusts created under the terms of trust t page article vh of trust t provides in summary that after the death of the first of taxpayer a or taxpayer b to die the surviving_spouse in this case taxpayer b may amend revoke or terminate subtrust u however she may not terminate revoke or amend subtrust v it is proposed that taxpayer b as the trustee of trust t shall fund subtrust u with the amount of taxpayer a’s interest in plan x sufficient to comply with the language of article iii b of trust t subsequently taxpayer b as the surviving_spouse of taxpayer a will exercise her right of withdrawal found in article v b of trust t to withdraw the plan x amounts allocated to subtrust u finally taxpayer b will roll over said plan x amounts into an individual_retirement_arrangement ira set up and maintained in the name of taxpayer b said rollover will occur no later than the day following the date on which said plan x amounts are distributed to subtrust u the remaining plan x amounts if any will be allocated to subtrust v and distributed in accordance with the relevant language of trust t based on the above facts and representations you through your authorized representative request the following letter rulings that pursuant to code sec_402 taxpayer b will be permitted to defer payment of income_tax on amounts distributed from taxpayer a’s interest in plan x which are allocated to subtrust u subsequently paid to taxpayer b and finally rolled over into an ira set up and maintained in the name as long as the rollover occurs within days of the date on which of taxpayer b said amounts are distributed to taxpayer b the trustee of trust t and of subtrust u and to the extent if any that taxpayer a’s interest in plan x is used to fund subtrust v distributions of said interest may be made over taxpayer b’s life expectancy as long as said distributions commence no later than date with respect to your first ruling_request sec_402 of the code provides generally that if any portion of an eligible_rollover_distribution from a sec_401 of the code qualified_retirement_plan is transferred into an eligible_retirement_plan the portion of the distribution so transferred shall not be includible in gross_income in the taxable_year in which paid sec_402 of the code provides that the maximum amount of an eligible_rollover_distribution to which paragraph applies shall not exceed the portion of such distribution which is includible in gross_income determined without regard to paragraph sec_402 of the code defines eligible_rollover_distribution as any distribution to an employee of all or any portion of the balance_to_the_credit of an employee in a qualified_trust except the following distributions page a any distribution which is one of a series of substantially_equal_periodic_payments not less frequently than annually made- i for the life or life expectancy of the employee or the joint lives or joint life expectancies of the employee and the employee's designated_beneficiary or ii for a period of years or more and b any distribution to the extent the distribution is required under sec_401 sec_402 of the code defines eligible_retirement_plan as i an individual_retirement_account described in sec_408 ii an individual_retirement_annuity described in sec_408 other than an endowment_contract iii a sec_401 of the code qualified_retirement_plan and iv an annuity plan described in sec_403 sec_402 of the code provides generally that sec_402 shall not apply to any transfer of a distribution made after the 60th day following the day on which the distributee received the property distributed code sec_402 provides in summary that the provisions of code sec_402 shall apply to any distribution made to the surviving_spouse of an employee after the employee’s death in the same manner as if the spouse were the employee except that only individual_retirement_arrangements or individual retirement annuities shall be treated as eligible retirement plans with respect to said distributions sec_1_402_c_-2 of the income_tax regulations question and answer-12 provides that generally if any distribution attributable to an employee is paid to the employee’s surviving_spouse sec_402 applies to the distribution in the same manner as if the spouse were the employee q a-12 further provides that only an individual_retirement_plan is treated as an eligible_retirement_plan with respect to an eligible_rollover_distribution to a surviving_spouse with further respect to your first ruling_request generally if a deceased's plan interest is payable to a_trust and is paid to the trustee of the trust who then pays it to the decedent’s surviving_spouse as beneficiary of a subtrust of the trust said surviving_spouse shall be treated as having received the plan proceeds from the trust and not from the decedent accordingly such surviving_spouse generally will not be eligible to roll over or have transferred said distributed plan proceeds into her own ira however the general_rule will not apply in a case where the surviving_spouse is the sole trustee of the decedent’s trust who pays the plan proceeds to herself after she demands payment thereof in accordance with trust language which surviving_spouse then receives the plan proceeds and transfers them into an ira set up and maintained in her name in this case taxpayer b is the sole trustee of trust t a_trust of which taxpayer a was the grantor taxpayer b as sole trustee will allocate at least a portion of taxpayer a’s interest in plan x to subtrust u which allocation will be in accordance with the terms of trust t pursuant page to the terms of trust t taxpayer b will demand payment of the plan x amounts allocated to subtrust u taxpayer b will then roll over the ira x amounts which will be paid to her pursuant to her demand into an ira set up and maintained in the name of taxpayer b said roll over will occur within days of the date on which the plan x amounts will be distributed from plan x to trust t under this set of facts the service will not apply the general_rule set forth above thus with respect to your first ruling_request the service concludes as follows that taxpayer b will be permitted to defer payment of income_tax on amounts distributed from taxpayer a’s interest in plan x which are allocated to subtrust u subsequently paid to taxpayer b and finally rolled over into an ira set up and maintained in the name of taxpayer b as long as the rollover occurs within days of the date on which said amounts are distributed to taxpayer b the trustee of trust t and of subtrust u with respect to your second ruling_request in general code sec_401 provides in general that distributions from a retirement_plan qualified within the meaning of code sec_401 must be distributed beginning not later than the required_beginning_date in accordance with regulations over the life or life expectancy of the plan participant or over the lives of the participant and a designated_beneficiary or over a period not extending beyond the life expectancy of the plan participant and a designated_beneficiary code sec_401 provides with respect to qualified_plans that distributions must commence no later than april of the calendar_year following the later of i the calendar_year in which the employee attains age or ii the calendar_year in which the employee retires code sec_401 provides in short that where an employee dies prior to distribution of the employee’s interest having begun in accordance with subparagraph a ii the distribution of the employee’s entire_interest must be made within years after the death of the employee code sec_401 provides in short for an exception to the 5-year rule_of subparagraph b ii sec_401 provides that if the employee’s interest is to be paid to the designated_beneficiary of the employee and if said interest begins no later than year after the date of death of the employee then required distributions may be paid over the life or over a period not exceeding the life expectancy of the designated_beneficiary sec_1_401_a_9_-1 of the proposed income_tax regulations question and answer c- provides in short that to satisfy the rule in code sec_401 distributions must commence no later than december of the calendar_year immediately following the calendar_year in which the employee died q a-3 further provides in relevant part that the rule in q a- applies even if the employee’s surviving_spouse is a designated_beneficiary of the employee’s plan interest if another individual is also designated as a beneficiary thereof rag sec_1_401_a_9_-1 of the proposed income_tax regulations question and answer-d- provides in general that a designated_beneficiary is an individual designated as a beneficiary under the plan or if the plan so provides by an affirmative election by the employee specifying the beneficiary a designated_beneficiary is an individual entitled to receive a portion of the employee’s benefit contingent on the employee’s death or other specified event sec_1_401_a_9_-1 of the proposed_regulations q a d-4 provides in general that except as provided in paragraph b for purposes of calculating the distribution period described in sec_401 the employee’s designated_beneficiary will be determined based on the beneficiaries designated as of the employee’s death sec_1_401_a_9_-1 of the proposed_regulations q a e-5 provides in general that if an employee has designated more than one individual as the beneficiary of his plan interest the designated_beneficiary with the shortest life expectancy will be the designated_beneficiary for purposes of determining the code sec_401 distribution period sec_1_401_a_9_-1 of the proposed income_tax regulations question and answer d2a provided in short that only individuals may be designated beneficiaries for purposes of code sec_401 a person who is not an individual such as the employee's estate may not be a designated_beneficiary however q a d-5 of sec_1_401_a_9_-1 provided that beneficiaries of a_trust with respect to the trust's interest in an employee's benefit may be treated as designated beneficiaries if the following requirements are met the trust is valid under state law or would be but for the fact that there is no corpus the trust is irrevocable or the trust contains language to the effect it becomes irrevocable upon the death of the employee the beneficiaries of the trust who are beneficiaries with respect to the trust's interest in the employee's benefit are identifiable from the trust instrument the documentation described in d-7 of this section has been provided to the plan_administrator sec_1_401_a_9_-1 of the proposed_regulations q a d-6 provided that in the case in which a_trust is named as the beneficiary of an employee all beneficiaries of the trust with respect to the trust's interest in the employee's benefit are treated as designated beneficiaries of the employee under the plan for purposes of determining the distribution period under sec_401 and iv if the requirements in paragraph a of d-5 above are satisfied as of the date of the employee's death or in the case of the documentation described in d-7 of this section by the end of the ninth month beginning after the employee's death sec_1_401_a_9_-1 of the proposed_regulations q a d-7 provides in general that the plan_administrator be provided with either a list of all trust beneficiaries as of the date of death or with a copy of the trust document for the trust which is named as beneficiary of the plan as of the employee's date of death in general with respect to required distributions which commence after page death the necessary documentation must be furnished no later than the end of the ninth month beginning after the death of the employee ira holder in this case the documentation which accompanied this ruling_request and representations made by your authorized representative indicate that with respect to trust t and the subtrusts created thereunder there has been compliance with the requirements of sec_1_401_a_9_-1 of the proposed_regulations qs as d-5 through d-7 thus the beneficiaries of trust t and subtrusts v and x may be treated as potential designated beneficiaries with the life expectancy of the eldest thereof being used for purposes of determining the distribution period with respect to any qualified_plan of which it trust t is the beneficiary thereof in this case a portion of taxpayer a’s plan x interest may be allocated to subtrust v as noted above taxpayer a died prior to his required_beginning_date furthermore as noted above of the potential beneficiaries of subtrust v all of whom are human beings taxpayer b is the eldest thus with respect to your second ruling_request the service concludes as follows to the extent if any that taxpayer a’s interest in plan x is used to fund subtrust v distributions of said interest may be made over taxpayer b’s life expectancy as long as said distributions commence no later than date this ruling letter assumes that plan x was or is qualified within the meaning of code sec_401 at all times relevant thereto and its trust exempt from tax pursuant to code sec_501 a at all times relevant thereto it also assumes that the ira which will be set up and maintained in the name of taxpayer b for the benefit of taxpayer b will meet the requirements of code sec_408 please note that this ruling letter does not address the issues if any which arise under the new proposed_regulations under code sec_401 and sec_408 which were published in the date internal_revenue_bulletin pincite lr b this ruling is directed solely to the taxpayer that requested it sec_6110 of the code provides that it may not be used or cited by others as precedent page pursuant to a power_of_attorney on file in this office the original of this letter tuling is being sent to your authorized representative sincerely yours frances v sloan manager employee_plans technical group tax_exempt_and_government_entities_division enclosures deleted copy of letter_ruling form_437
